Citation Nr: 0320228	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 2000, the Board remanded this case 
for further development.  In November 2002, the Board 
directed its evidence development unit (EDU) to conduct still 
further development pursuant to the provisions of 38 C.F.R. § 
19.9(a)(2) (2002).


REMAND

In accordance with the Board's November 2002 order to the EDU 
additional evidence was secured addressing the issue now in 
appellate status.  That evidence has yet to be reviewed by 
the RO, and the veteran has not waived RO consideration of 
that evidence in writing.  This is significant given the fact 
that on May 1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) 
were invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

The RO must readjudicate the issue of 
entitlement to service connection for pes 
planus on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




